


Exhibit 10.44

 

UNITED ONLINE, INC.
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT(S)

 

AMENDMENT AGREEMENT

 

AMENDMENT AGREEMENT by and between United Online, Inc., a Delaware corporation
(the “Corporation”), and Robert J. Taragan (the “Participant”) to be effective
as of January 1, 2009.

 

RECITALS

 

A.                                   Participant is a party to four Restricted
Stock Unit Issuance Agreements with the Corporation pursuant to which
Participant will become entitled to receive shares of Common Stock that vest
under the restricted stock units evidenced by those agreements.  The Restricted
Stock Unit Issuance Agreements covering the grants awarded on March 24, 2005,
August 15, 2007 and February 15, 2008 are collectively referred to hereinafter
as the “Form Agreements”.  The Restricted Stock Unit Issuance Agreement covering
the grant awarded on February 15, 2007 is referred to hereinafter as the
“February 2007 Agreement” and together with the Form Agreements are collectively
referred to hereinafter as the “Restricted Stock Unit Issuance Agreements”.

 

B.                                     The purpose of this Amendment Agreement
is to bring each of those Restricted Stock Unit Issuance Agreements, to the
extent they pertain to restricted stock units that were not vested as of
December 31, 2004, into documentary compliance with the applicable provisions of
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations thereunder.

 

C.                                     The Restricted Stock Unit Issuance
Agreements are more particularly identified in attached Schedule I.

 

D.                                    All capitalized terms in this Amendment
Agreement shall have the same meanings assigned to them in the applicable
Restricted Stock Unit Issuance Agreement.

 

NOW, THEREFORE, it is agreed the Restricted Stock Unit Issuance Agreements are
hereby amended as follows, effective January 1, 2009:

 

1.                                       The Issuance Schedule set forth in
Paragraph 1 of each Restricted Stock Unit Issuance Agreement is hereby amended
in its entirety to read as follows:

 

“The Shares in which the Participant vests in accordance with the regular
Vesting Schedule set forth above shall be issued, subject to the Corporation’s
collection of all applicable Withholding Taxes, on the applicable vesting date
specified for those Shares in such Vesting Schedule or as soon thereafter as
administratively practicable, but in no event later than the close of the
calendar

 

--------------------------------------------------------------------------------


 

year in which the vesting date occurs or (if later) the fifteenth day of the
third calendar month following such vesting date. The applicable Withholding
Taxes are to be collected pursuant to the procedures set forth in Paragraph 7 of
this Agreement.”

 

2.                                       Paragraph 3 of each of the Restricted
Stock Unit Issuance Agreements is hereby amended in its entirety to read as
follows:

 

 “(a)                         Except as otherwise provided in Paragraph
3(b) below, should the Participant cease Service for any reason prior to vesting
in one or more Shares subject to this Award, then the Award will be immediately
cancelled with respect to those unvested Shares, and the number of Restricted
Stock Units will be reduced accordingly.  The Participant shall thereupon cease
to have any right or entitlement to receive any Shares under those cancelled
units.

 

(b)                                 The Participant’s Employment Agreement sets
forth certain terms and conditions under which Participant’s equity or
equity-based awards from the Corporation, including this Award, may vest in part
on an accelerated basis in connection with his cessation of Service under
various specified circumstances. The Employment Agreement also sets forth the
date or dates on which the shares of Common Stock subject to the awards that
vest on such an accelerated basis, including the Shares subject to this Award,
are to be issued.  The terms and provisions of the Employment Agreement
(including any conditions, restrictions or limitations governing the accelerated
vesting or the issuance of the Shares, including (without limitation) the
execution and delivery of an effective general release), as they apply to this
Award, are hereby incorporated by reference into this Agreement and shall have
the same force and effect as if expressly set forth in this Agreement.”

 

3.                                       Paragraph 4 of the February 2007
Agreement is hereby amended in its entirety to read as follows:

 

“4.                                 [Intentionally Omitted].”

 

4.                                       Paragraph 5(c) of each of the
Form Agreements is hereby amended in its entirety to read as follows:

 

“(c)                            Any Restricted Stock Units which are assumed or
otherwise continued in effect in connection with a Change in Control or replaced
with a cash incentive program under Paragraph 5(a) shall be subject to the
vesting acceleration provisions of the Participant’s Employment Agreement, and
any Restricted Stock Units or the proceeds of any replacement cash incentive
plan which vest on an accelerated basis in accordance with those provisions
shall be issued or distributed on the applicable date or dates determined for
those Restricted Stock Units pursuant to terms of the Employment Agreement.
Accordingly, the terms and provisions of the Employment Agreement (including any
conditions, restrictions or limitations governing the accelerated vesting or 

 

2

--------------------------------------------------------------------------------


 

issuance of the securities subject to the Participant’s outstanding equity
awards or the distribution of the proceeds of any replacement cash incentive
plan, including (without limitation) the execution and delivery of an effective
general release) shall apply to any Restricted Stock Units which are assumed or
otherwise continued in effect in connection with a Change in Control or replaced
with a cash incentive program under Paragraph 5(a) and are hereby incorporated
by reference into this Agreement, with the same force and effect as if expressly
set forth in this Agreement.”

 

5.                                       Paragraph 6(c) of the February 2007
Agreement is hereby amended in its entirety to read as follows:

 

“(c)                            Any Restricted Stock Units which are assumed or
otherwise continued in effect in connection with a Change in Control or replaced
with a cash incentive program under Paragraph 6(a) shall be subject to the
vesting acceleration provisions of the Participant’s Employment Agreement, and
any Restricted Stock Units or the proceeds of any replacement cash incentive
plan which vest on an accelerated basis in accordance with those provisions
shall be issued or distributed on the applicable date or dates determined for
those Restricted Stock Units pursuant to terms of the Employment Agreement.
Accordingly, the terms and provisions of the Employment Agreement (including any
conditions, restrictions or limitations governing the accelerated vesting or 
issuance of the securities subject to the Participant’s outstanding equity
awards or the distribution of the proceeds of any replacement cash incentive
plan, including (without limitation) the execution and delivery of an effective
general release) shall apply to any Restricted Stock Units which are assumed or
otherwise continued in effect in connection with a Change in Control or replaced
with a cash incentive program under Paragraph 6(a) and are hereby incorporated
by reference into this Agreement, with the same force and effect as if expressly
set forth in this Agreement.”

 

6.                                       Paragraph 5(d) of each of the
Form Agreements is hereby amended in its entirety to read as follows:

 

                                                “(d)                          
If the Restricted Stock Units subject to this Award at the time of the Change in
Control are not assumed or otherwise continued in effect or replaced with a cash
incentive program in accordance with Paragraph 5(a), then those units shall vest
immediately prior to the closing of the Change in Control. The Shares subject to
those vested units shall be converted into the right to receive the same
consideration per share of Common Stock payable to the other stockholders of the
Corporation in consummation of that Change in Control, and such consideration
shall be distributed to Participant on the effective date of that Change in
Control or as soon thereafter as administratively practicable, but in no event
later than three (3) business days following the effective date of that Change
in Control. Such distribution shall be subject to the Corporation’s collection
of the applicable Withholding Taxes pursuant to the provisions of Paragraph 7.”

 

3

--------------------------------------------------------------------------------


 

7.                                       Paragraph 6(d) of the February 2007
Agreement is hereby amended in its entirety to read as follows:

 

“(d)                           If the Restricted Stock Units subject to this
Award at the time of the Change in Control are not assumed or otherwise
continued in effect or replaced with a cash incentive program in accordance with
Paragraph 6(a), then those units shall vest immediately prior to the closing of
the Change in Control. The Shares subject to those vested units shall be
converted into the right to receive the same consideration per share of Common
Stock payable to the other stockholders of the Corporation in consummation of
that Change in Control, and such consideration shall be distributed to
Participant on the effective date of that Change in Control or as soon
thereafter as administratively practicable, but in no event later than three
(3) business days following the effective date of that Change in Control. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 8.”

 

8.                                       There is hereby added to each
Restricted Stock Unit Issuance Agreement the following new Paragraph 14:

 

“14.                         Deferred Issuance Date.

 

(a)                                  It is the intention of the parties that the
provisions of this Agreement, as amended by the Amendment Agreement, continue to
comply with the requirements of the short-term deferral exception of
Section 409A of the Code and Treasury Regulations Section 1.409A-1(b)(4). 
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement as so amended would otherwise contravene the
requirements or limitations of Code Section 409A applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder that apply to such
exception.

 

(b)                                 If and to the extent this Agreement may be
deemed to create an arrangement subject to the requirements of Section 409A,
then no Shares or other amounts which become issuable or distributable by reason
of Participant’s cessation of Service shall actually be issued or distributed to
Participant prior to the earlier of (i) the first day of the seventh (7th) month
following the date of his or her Separation from Service due to such cessation
of Service or (ii) the date of Participant’s death, if Participant is deemed at
the time of such Separation from Service to be a specified employee under
Section 1.409A-1(i) of the Treasury Regulations issued under Code Section 409A,
as determined by the Plan Administrator in accordance with consistent and
uniform standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first day of the seventh (7th) month following the date of
Participant’s

 

4

--------------------------------------------------------------------------------


 

Separation from Service or, if earlier, the first day of the month immediately
following the date the Corporation receives proof of Participant’s death.

 

(c)                                  For purposes of this Agreement, the term
Separation from Service shall have the meaning ascribed to such term under Code
Section 409A and the Treasury Regulations issued thereunder.”

 

9.                                       The definition of Employment Agreement
set forth in Appendix A of the February 2007 Agreement is hereby amended in its
entirety to read as follows, and Appendix A of each of the Form Agreements is
hereby amended to include the following definition of Employment Agreement:

 

“Employment Agreement shall mean the Employment Agreement between the
Participant and the Corporation dated August 15, 2007 and as amended effective
January 1, 2009.”

 

10.                                 The definitions of Involuntary Termination
and Misconduct set forth in Appendix A of each of the Form Agreements are each
hereby deleted in their entirety.

 

11.                                 The definition of Good Reason set forth in
Appendix A of the February 2007 Agreement is hereby deleted in its entirety.

 

12.                                 Except as modified by this Amendment
Agreement, all the terms and conditions of each Restricted Stock Unit Issuance
Agreement subject to this Amendment Agreement shall continue in full force and
effect.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Amendment Agreement on
the date specified for that party below.

 

 

UNITED ONLINE, INC.

 

 

 

By:

/s/ Mark R. Goldston

 

 

 

Title:

Chairman, President & CEO

 

 

 

Dated: December 19, 2008

 

 

 

 

 

Robert J. Taragan

 

PARTICIPANT

 

 

 

Name: Robert J. Taragan

 

 

 

Dated: December 22, 2008

 

6

--------------------------------------------------------------------------------


 

SCHEDULE I

 

RESTRICTED STOCK UNIT ISSUANCE AGREEMENTS SUBJECT TO AMENDMENT AGREEMENT

 

The Restricted Stock Unit Issuance Agreements between the Corporation and
Participant governing the following Awards are subject to the Amendment
Agreement:

 

Award Date:

 

Number of Restricted 
Stock Units 
Originally Subject to 
Agreement:

 

Number of Restricted 
Stock Units 
Currently Outstanding:

 

Number of Restricted 
Stock Units 
Subject to Amendment 
Agreement:

 

March 24, 2005

 

50,000

 

12,500

 

12,500

 

February 15, 2007

 

50,000

 

33,334

 

33,334

 

August 15, 2007

 

75,000

 

75,000

 

75,000

 

February 15, 2008

 

50,000

 

50,000

 

50,000

 

 

7

--------------------------------------------------------------------------------
